 SOUTH EAST COAL COMPANYSouth East Coal Company and Bonnie E. Collins andErnestine Bentley. Cases 9-CA-11958-1 and 9CA-I 1958-2May 24, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn February 26, 1979, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Charging Parties filed exceptions and supportingbriefs, and Respondent filed cross-exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of Administrative Law Judge and hereby ordersthat the complaint be, and it hereby is, dismissed inits entirety.I Respondent and the Charging Parties have each excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolutionswith respect to credibility unless the clear preponderance of all of the rel-evant evidence convinces us that the resolutions are incorrect. Standard DrOWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversing hisfindings.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Administrative Law Judge: Upona charge of unfair labor practices filed by Bonnie E. Collinsin Case 9-CA-11958-1 on November 22, 1977, and acharge of unfair labor practices filed by Ernestine Bentleyin Case 9-CA-11958-2 on December 5, 1977, an order con-solidating the cases and a consolidated complaint thereinalleging violations of Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended, were issued on March28, 1978. The consolidated complaint, as amended on May30, 1978, in substance, alleges that Respondent South EastCoal Company, herein also called the Comapny, since May23, 1977, has refused to hire Bonnie E. Collins, ErnestineBentley, and Vera Edith Hall, who are sisters, for employ-ment in positions for which they were qualified because ofthe known or suspected union membership, sympathies,and activities of their father, Ben Hall, and other membersof their family. Respondent duly filed answers to the con-solidated complaint and its amendment, in substance deny-ing that it had engaged in the alleged unfair labor practicesand asserting as an affirmative defense that its refusals tohire Bonnie E. Collins, Ernestine Bentley, and Vera EdithHall, herein sometimes referred to as the Complainants, oc-curred respectively on May 28, 1975: September 24, 1976;and September 29, 1976-more than 6 months before thefirst charge in these proceedings was filed-and therefore"the amended consolidated complaint herein is barred bySection 10(b) of the National Labor Relations Act." Theseproceedings were heard in Whitesburg, Kentucky, on Au-gust 23, October 31, and November 1, 1978. Thereafter,pursuant to leave given the parties, briefs were filed withthe Administrative Law Judge on behalf of the GeneralCounsel, Respondent, and each of the Charging Parties.Upon the entire record in these cases, and from my ob-servation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTSouth East Coal Company, a Kentucky corporation, isengaged in mining coal at Isom, Kentucky. During the 12months preceding the issuance of the consolidated com-plaint, the Company sold coal valued at in excess of$50,000 which was shipped from its Isom, Kentucky, minethrough channels of interstate commerce to points outsidethe Commonwealth of Kentucky. Respondent admits, and Ifind, that the Company is an employer within the meaningof Section 2(2) engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II1. THE LABOR ORCiANIZATION INVOLVEDUnited Mine Workers of America, herein called theUnion, is a labor organization within the meaning of sec-tion 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESThe two issues in these proceedings are whether the threedaughters of Ben Hall, that is, Bonnie Collins, ErnestineBentley, and Vera Hall, were denied employment by Re-spondent for unlawful reasons and whether a remedyherein is time barred by reason of Section 10(b).The Complainants filed separate applications for employ-ment with Respondent on various dates prior to May 23,1977. Ernestine Bentley's application, which is dated Sep-tember 3, 1976, was received by Respondent on September16, 1976, and Vera Hall's application, which is dated Sep-tember 17, 1976, was received by Respondent on September20, 1976. Bonnie Collins filed two applications, one on May28, 1975, and a second, dated December 8, 1976, was re-242 NLRB No. 95547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDceived by Respondent on December 11, 1976. As the earli-est charge in these proceedings was filed on November 22,1977, and served on Respondent on November 23, 1977,the complaint alleges that the unlawful refusals to hire theComplainants occurred since May 23, 1977, months afterthey had filed their respective applications for employment.After Bonnie Collins filed her first application for em-ployment with Respondent on May 28, 1975, she began tosuspect that she had been denied employment because Re-spondent was discriminating against women. In August1976 she and her sister, Ernestine Bentley, filed complaintswith the Kentucky Commission on Human Rights allegingviolations by Respondent of the Kentucky Civil Rights Act.The stated grounds were that they had been denied employ-ment as miners because of their sex. At the time these com-plaints were filed, another proceeding was pending beforethe Kentucky Commission on Human Rights which hadbeen initiated by the Complainants' aunt, Deborah Hall.That proceeding was resolved by a conciliation agreement,dated October 6, 1976, whereunder, among other things,Respondent offered employment to Deborah Hall in an en-try level "clean up" position plus backpay and agreed totake other action to insure that its hiring practices wouldnot discriminate against women. However, the complaintsfiled by Bonnie Collins and Ernestine Bentley were dis-missed, and upon reconsideration the dismissals were af-firmed on October 24, 1977.'In connection with the dispostion of the Civil Rights Actcase brought against it by Deborah Hall, Respondent onAugust 26, 1976, placed the following advertisement in thethree newspapers which are circulated in the communitieswhere its employees reside:South-East Coal Company is an equal opportunityemployer and seeks applications from all qualified per-sons regardless of race, color, religion, national origin,sex or age.All persons who have in the past applied for employ-ment with South-East Coal Company are advised thatall previous applications are considered inactive. Allpast applicants, who wish to be considered for employ-ment, must reapply.Applications will be available during the hours of10:00 a.m. to 12:00 noon and 1:00 p.m. to 3:00 p.m.each Friday beginning September 3, 1976, at the officeof South-East Coal Company, Isom, Kentucky.Following the appearance of this advertisement, ErnestineBentley and Vera Hall filed their applications for employ-ment with Respondent, and Bonnie Collins filed a secondapplication. To each of the application forms handed outby Respondent on and after September 3, 1976, was at-tached an instructions sheet which, among other things, incapital letters stated:In its letter of October 24, 1977, the commission, among other things,stated, "Respondent did however, admit that Complainants were not hiredand will not be hired because the Hall family headed by Mr. Ben Hall(father of both Complainants) has a reputation in the community of beinganti-management, anti-company and pro-union which are characteristics notdesired amongst its employees." This recital is not competent evidence thatRespondent had made such admission, and General Counsel did not pro-duce other probative evidence to prove the fact.ALL APPLICATIONS WILL BE CONSIDERED INACTIVE SIXMONTHS AFTER THEY ARE FILLED OUT. ANYONE WHOSTILL WISHES TO BE CONSIDERED FOR EMPLOYMENTMUST REAPPLY.Although the three Complainants received the instructionswith their application forms, they did not reapply for em-ployment upon the expiration of the 6 months.During the times material herein all hiring by Respon-dent was done by Daniel Quillen, vice president in chargeof operations. Following receipt of their applications, Quil-len interviewed Ernestine Bentley on September 24, 1976,and interviewed Vera Hall on September 29, 1976. Collinsnever was interviewed by Quillen.Quillen testified that he decided not to hire Bentley andHall on the respective days that he interviewed them andthat he decided not to hire Bonnie Collins in May 1975after he reviewed her application for employment. He alsotestified that he did not review the second application foremployment which Collins filed with the Company in De-cember 1976. Upon examination by Respondent's counsel,Quillen testified:Q. Have you ever reversed or reconsidered your ini-tial decision not to hire any or all of the charging par-ties?A. No I've not reversed it.'Quillen also testified that whenever he has a vacancy tofill, his practice is to review the applications of all personswho have applied for the position except that normally hedoes not review applications that are more than 6 monthsold. If he is unable to find a qualified applicant for a spe-cific job among the current applications, he then will reviewoutdated applications.3Quillen further testified that, in ac-cordance with the announced policy of the Company, theapplications of Ernestine Bentley, Vera Hall, and BonnieCollins became inactive 6 months after their respectivedates, namely, on March 3, March 17, and June 8, 1977.4The reasons given by Quillen for not hiring the Com-plainants are the same for each, namely, that their father,Ben Hall, had a reputation in the community for being anunproductive worker and that the Company had currentapplications from persons who he believed were morequalified than the Complainants.'I Elsewhere Quillen specifically testified that he did not reconsider theapplications of Collins and Bentley.In his brief General Counsel argues, "[lit is apparent that Respondentdoes not, and never has, consistently maintained an effective policy of keep-ing employment applications active for only six months." The evidenceshows only one exception to the 6-month policy, and therefore, contrary toGeneral Counsel, the evidence is consistent with Quillen's testimony.At various places in his brief General Counsel argues that Respondent hadno basis for assuming that Collins, Bentley, or Hall had lost interest in ob-taining employment with Respondent. Whether or not these women main-tained a continuous interest in secunng such employment is irrelevant to theissues herein. What is relevant is whether and when they were consideredand rejected for employment by Respondent.General Counsel argues, "If there was a six-month rule, it certainly didnot stand in the way of Quillen's consideration of Bonnie Collins herself inMay 1978 for the unskilled position of clean-up, and ultimate rejection infavor of applicants Sherry Holland and Bonnie Howard." However, Collins'last application is dated December 8. 1976, so the 6-month period of theapplication's vitality expired on June 8, 1977, while Holland and Howardwere hired on May I, 1980, more than 10 months later.Quillen's testimony regarding his decisions not to hire the Complainantsrefers to the times when he first reviewed each of their applications. Accord-ing to Quillen, he did not reconsider or review the applications of any of theComplainants when filling vacancies on and after May 23, 1977.548 SOUTH EAST COAL COMPANYBen Hall had worked in the coal mines of Elkhorn CoalCorporation from 1926 until his retirement on September10, 1954. While so employed Hall had been a member ofthe United Mine Workers of America and had served as asafety committeeman and as a mine committeeman for theUnion. Ben Hall's uncontradicted testimony is that as amine employee he was never discharged, suspended. or oth-erwise disciplined. Respondent utterly had failed to provethat while Ben Hall was employed he was an unproductiveworker or that he had a reputation in the community forbeing an unproductive worker.'Although Ben Hall has not worked in mines since 1954.he has continued actively to support the Union. Amongother things, he solicits miners to sign authorization cardsfor the Union and has supported union strikes by solicitingfunds for the striking employees and joining the Union'spicket lines. Ben Hall picketed Respondent's premises dur-ing the strike which the Union called against Respondent inthe period between 1962 and 1963. Also, Hall actively solic-ited funds for the Union during its most recent strike, whichextended from December 6, 1977. until March 1978. BenHall is known in the community as an active union advo-cate. and Quillen testified that he knew Ben Hall was pro-union and had been a member of the United Mine Workersof America. However, Quillen denied that he had knowl-edge concerning the extent of Hall's union activities.When questioned by General Counsel as to why he hadnot hired any of the three Complainants, Quillen testified:A. Well they're not qualified and they're not thetype of people that I want to take the chance on.Q. What do you mean not the type of people. whatdoes that mean?* .* .*A. I [said] the reputation that I've heard of Ben Hallwas he was not a reliable employee.Q. You mean you heard that Ben Hall was not areliable employee. Go on, based on that what hap-pened. what did you say?A. I'm saying that I've got enough choices that Idon't have to take a chance on them.6 Apart from Quillen, the only witness whom Respondent alled t estilfabout Ben Hall's work reputation was Quinton Tolliver, who is currentlyemployed by Respondent. Tolliver testified that he worked in the same minesas Hall from 1942 until 1954 and that Hall's work reputation was bad. Whenasked to explain what he meant. Tolliver testified:Well I don't hardly know how to explain it but we loaded coal andgot paid by the ton. And Ben would go in there and he'd load so manycards and he's come out most of the time before quitting time.Tolliver further explained that there was no question regarding the quality ofBen Hall's work but that Ben Hall's poor reputation stemmed only from thefact that Hall quit work early. Upon closer examination it developed thatTolliver had no valid basis for believing that Hall had followed a practice ofleaving his work before he had completed all that he was supposed to do onhis shift. I find Tolliver's testimony to be without any value, because, first, hedid not testify that he had knowledge of Ben Hall's reputation as an unpro-ductive employee but only that it was his opinion that Ben Hall followed apractice of leaving his shift early. and. second. olliser's testimony resealsthat he had no basis for the opinion he voiced- particularly as his testimonyrelates to events 24 36 years earlierQ. Well what reputation of Ben Hall are you talkingabout?A.* * The reputation he is not a productive worker.A. The reputation he is not a productive worker.Q. And because of that you didn't hire his daugh-ters?A. That's right.Q. Did you ever hear any direct reputation thatthey themselves were not productive workers?A. Nope.Q. No. So you didn't know anything about them,you just heard that their father was unproductive?A. Right.Quillen was unable to explain how he learned of Ben Hall'sreputation as an unproductive worker. He was unable torecall a single conversation with any person any placewhere the subject of Ben Hall's productivity was discussed.Quillen also testified that he knew nothing about Ben Hall'sreputation in regard to activities on behalf of the UnitedMine Workers of America.I discredit Quillen's testimony that a factor which influ-enced his decision not to hire any of the Complainantswhen he considered their respective applications was theirftther's reputation as an unproductive worker. Ben Hallhad no such reputation. On the other hand, Respondent'soperations are nonunion. Ben Hall is known in the commu-nit- as an active union advocate. Quillen admitted that heknew Hall was prounion. I infer. based upon all the evi-dence adduced at the hearing, that Quillen also knew thatBen Hall was an active supporter of the Union. I find, asQuillen testified, that Ben Hall's "reputation" influencedQuillen's decision not to hire the Complainants. However. Ifind that it was Hall's "reputation" as a prounion man thatwas the influencing factor and not, as Quillen testified.Hall's reputation as an unproductive worker.DiscussionAn applicant for employment has a statutory right to beconsidered for employment on a nondiscriminatory basis.and whether the applicant has received such treatment doesnot depend upon the availability of a job at the time theapplication is acted upon.' Because unlawful considerationsmotivated the decisions not to hire the Complainants, viola-tions of the Act occurred in May 1975 and on September 24and 29. 1976. when the respective applications of Collins,Bentley, and Vera Hall for employment with RespondentPhelps Dodge Corporation v. N. L R.B., 313 U.S. 177 (1941): V L.R.B. v.The Lummu.r Company. 210 F.2d 377. 381 (5th Cir. 1954); Sarkes Tar:ian.Inc ..NL.R.B. 374 F.2d 734 (7th Cir. 1967). cert. denied 389 U.S. 83911967). When an application for employment is discriminatorily rejected. aviolation of Sec 8(aX I) and (3) takes place regardless of whether a job wasthen available for the applicant. "The availability of a job for which [theapplicant] was qualified and has applied was necessary for the Board's con-sideration only in relation to the remedy which would best effectuate thepolicy underlying the act" Sarker 7Tar:an. supra at 738. Shawnee Industries,Inc. eta., 140 NLRB 1451, 1452 53(1963). enfd. in pertinent part 333 F.2d221 (0 Ith Cir 1964).549.. DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere considered and rejected. There is no direct evidencethat the applications of the Complainants were reviewed orwere reconsidered again, and Quillen specifically testifiedthat they were not. As the rejections occurred prior to May23, 1977, Respondent's answer pleads that the time limita-tions proviso of Section 10(b) requires that the complaint bedismissed.General Counsel and the Charging Parties argue that theComplainants did not have actual or constructive notice ofthe facts constituting the alleged unfair labor practices untillate summer 1977- prior thereto they believed that theyhad been denied employment by Respondent because oftheir sex and therefore the limitations period did not com-mence running until then. This argument, as Respondentpoints out, "blithely ignores" the complaint, which allegesthat the unfair labor practices began not when the Com-plainants admittedly were rejected for employment by Re-spondent which then in effect would allege that the stat-ute of limitations had been tolled---but as of May 23, 1977,precisely 6 months before the first of the charges in theseproceedings was filed and served. Thus, the theory of thecomplaint is that there was no tolling of the statute of limi-tations. At the hearing I excluded evidence which otherwisemight have been admissible had the complaint not excludedconsideration of unfair labor practices antedating May 23,1977, and Respondent was given no opportunity to meetthe issue of, and to adduce evidence in relation to, whetherthe 10(b) limitations period was tolled. "[Tlhe Board hasconsistently fbllowed a liberal policy with respect to allow-ing the amendment of complaints during litigationthereof."' General Counsel had opportunity to amend thecomplaint to raise the question, but he did not do so. As theissue was not pleaded and was not litigated, I find no meritto the contention that the 10(b) limitations period has beentolled in these cases.General Counsel urges other theories as to why the com-plaint is not time barred. One, which was advanced duringthe hearing, is that when Respondent received the respec-tive applications for employment from the Complainants, itconsciously decided not to hire them for reasons that areunlawful, and, although there was no further review or re-consideration of the applications, nevertheless, every timethereafter that a new employee was recruited for a jobwhich one of the Complainants was qualified to fill, anotherand a separate violation of the Act took place. Under thistheory it was necessary for General Counsel to prove thatafter May 23. 1977, vacancies for which the Complainantswere qualified occurred and were filled by new hires. Gen-eral Counsel adduced evidence directed toward provingsuch facts but succeeded in establishing only that two va-cancies were filled by new hires for which the Complainantshad comparable or better qualifications. These jobs werefilled on May 1, 1978, by Sherry Holland and Bonnie How-ard. However, in his brief, General Counsel abandons thistheory and asserts that "the question of the would-be datesof hire but for unlawful discrimination by the hiring em-ployer is remedial in nature and therefotre is not to be con-sidered in the unfair labor practice hearing stage of theIJefferson Chemical Compunr, Inc., 220 NL.RB 992 11972). See also (ordNorth American Moing & Storage C(ompanri 227 NL.RB 1986 (1977).proceeding." He further contends that "it is inappropriate,at this stage in the proceedings. to determine a particularcertain [date] at which time the Hall sisters would havebeen hired but for Respondent's discrimination againstthem."9General Counsel sensibly abandoned this theory.Apart from other considerations, the thrust of the theorywould be to except applicants for employment from thetime limitations proviso of Section 10(b) -a proposition forwhich there is no support in the legislative history of theAct or in Board or court precedents."'General Counsel's primary theory is extracted from a sin-gle sentence in a footnote in La-Z-Bov Tennessee, 233NLRB 1255 (1977), where the Board states, "We agree withthe Administrative Law Judge that Respondent's refusal torehire Ferrell Hensley was a continuing violation of theAct." (Emphasis supplied.) The only other case GeneralCounsel cites in support of the continuing-violation theoryis Peabody Coal Company, 197 NLRB 826 (1972). WhileGeneral Counsel does not define the term "continuing vio-lation." he offers the following rationale for the concept:Unlike [the] discharge of an employee, where a date intime can usually be fixed with relative certitude, theexact moment in time in which an employer refuses tohire an employee is difficult to peg. The very nature ofthe act is marked, not by action, removal of an em-ployee, but [by] inaction, the subjective refusal to acton [the] application. It is manifestly difficult, if not im-possible, to prove when in time an employer decidednot to take action, when it decided not to hire an appli-cant. To establish such date certainly involves delvinginto the employer's subjective state of mind. However,it is difficult, it' not impossible to adduce such subjec-tive evidence through the trial technique of examina-tion of witnesses.There are two problems with General Counsel's thesis: one,it is not an explanation anywhere expounded by the Board.and, two, it has no valid basis in fact or in law. For in-stance, in these cases there is direct evidence as to whenRespondent refused to hire each of the Complainants, andmost of the reported cases involving unlawful refusals tohire fix the times when the refusals occurred. Also, contraryto General Counsel, an unlawful refusal to hire is usuallycharacterized by action the employer's action in filling thevacancy and the employer's action in not hiring the alleged9 Ernestine Bentley in her brief argues:The unfair labor practices about which Ms. Bentlev complains occuron each date another individual is hired. Since there were individualshired to fill positions for which she and her sister were qualified afterMay 1977, it is indisputable that her claim is timely.Noteworthy, however. is that she does not describe by name or otherwise theindividuals who were hired to fill such positions.In some circumstances, as in the Shawnee and the Sarke Tarirzau cases.rupra, an employer may violate Sec. 81a(3) by refusing to hire an applicanteven though there is no vacancy for the applicant to fill, and, in such case,the availability of a job for the applicant is relevant only in relation to theremedy. 'This principle would apply here with respect to the admitted deci-sions by Quillen not to hire the Complainants prior to May 23. 1977. How-ever. under the theory advanced by General Counsel at the hearing, therevival of the time-barred unfair labor practices depends upon proof thatvacancies actually had been filled by new hires within the 10(b} period.° See Hershe Chocolate Corporation 129 NLRB 1052. 1054 (1960):N. ..R.B. v. The Electric Furnace Co. and Salem Fabricating & Machine Co..327 F.2d 376 (6th Cir. 1964).550 SOUTH EAST COAL COMPANYdiscriminatee for the available job. General Counsel's thesissuggests a novel proposition of law, to wit, that if it is diffi-cult to prove all the elements of an unfair labor practice bydirect or circumstantial evidence, then the missing elementswill he inferred.Also, Peabody Coal, supra, upon which General Counselrelies, does not support the continuing-violation theory. Ac-cording to General Counsel, in that case "the Administra-tive Law Judge found that while the initial application ofthe discriminatee fell outside the IO(b) period, and he wasinitially turned down for employment outside that period,the fact that the employer hired another employee withinthe 10(b) period, knowing full well that the original appli-cant discriminatee had not abandoned his application, wasenough to establish a refusal to hire within the 10(b) pe-riod."" This is a misconstruction of the Administrative awJudge's findings in the case. Although the decision may notbe a model of clarity, it follows and applies the establishedprinciple that each unlawfully motivated refusal to hire anapplicant for employment is a separate and distinct unfairlabor practice, and finding a violation of the Act is notbarred by Section 10(b) because one or more of the unlaw-ful refusals to hire occurred outside the limitations period. Thus, in Peabody Coal the Administrative Law Judgestates: "To meet the requirements of Section 10(b) it is theGeneral Counsel's burden to establish that the discrimina-tion alleged to have occurred on and after March 23, 1970.did in fact occur then or thereafter and not before. Thecontrolling element of this burden is necessarily theJact ofthe discrimination and not merely an inference or presump-tion that discrimination did occur because, based uponwhat occurred earlier, it should have occurred.",'He thenproceeded to find that respondent employer had made spe-cific determinations not to hire the alleged discriminatees.Scanlan and Dawson, for unlawfully motivated reasonswithin the 10(b) period." The decision in Peahody Coal isconsonant with the principle stated above and not with atheory that once an applicant is unlawfully rejected for em-ployment, a "continuing violation" of the Act comes intobeing which is not subject to the time limitations of Section10(b).The term "continuing violation" has appeared in Boardand court decisions over the years. The only applications of" As General C(ounsel maintains that it is not essential to his case to provethat within the 1O(b) period Respondent hired new employees in jobs forwhich the Complainants were qualified, and as under his interpretation ofPeabod Coal proof of such fact was the necessary ingredient to revise anotherwise time-barred unfair labor practice, then, even under General Coun-sel's construction of Peabodya Coal, it does not support his position in thesecases." See Lee A Consaul Co., Inc. et al., 192 NLRB 1130. 1158 59 (1971).,V.L.RB. s Bas Wi re Products. Incr 516 F2d 261. 267 (6th Cir. 1975);N.L R B .McCreads and Sons, Inc. 482 F 2d 872. 874 6th ('ir 1973).I Peabohd (1 (omnpanv. lsupra at 834.4 See N LR.B. v. ,41brilton Engineering (Corporation. 340 F 2d 281. 285(5th ('ir. 1965), cert. denied 382 U.S. 815, where the Court pointed out that"Itlhe record. however, establishes that the applications of Alvarado, Remi-rez, Faust, and Munoz were regarded by both the applicants and the Com-pany as continuing applications." and as the company's practice was to usethese applications in filling vacancies, an unfair labor practice was com-mitted each time thereafter that the company tbr discriminatory reasonsbypassed the applicants. The circumstances In that case established that eachtime a vacanc) was filled, the applications of the alleged discriminatees wereconsidered and were rejected for unlawful reasonsthe term in a 10(b) context. apart from its use in La-Z-BovTennessee, supra. that have come to my attention are insituations of the nature referred to by the Supreme Court inBryan Manu/acturing, ' that is, "an agreement invalid on itsface or ...one validly executed, but unlawfully adminis-tered."'6While I am not aware of other applications of theterm "continuing violations," another similar-soundingterm, "continuing obligation," has had much currency."There is no difficulty with the concept described by thatterm. Parties over whom the Board has jurisdiction may besubject to obligations under the Act which are of a continu-ing nature such as the obligation of an employer to recog-nize the majority representative of his employees but nounfair labor practice occurs until the obligation is violated,and repeated violations of the same continuing obligationconstitute separate and distinct unfair labor practices.General Counsel's interpretation of the La-Z-Bov Ten-nessee decision is more extreme than the theory he ad-vanced at the hearing. In essence, General Counsel assertsthat La-Z-Bov Tennessee stands for the proposition thatwhenever an employer for unlawful reasons decides not tohire an applicant, there arises a "continuing violation" ofthe Act which is not subject to the time limitations provisoof Section 10(b). While such reading of the artless languagein the Administrative Law Judge's Decision, with which theBoard states it agrees, is not entirely unreasonable. mani-festly the Board did not intend to state any such radicalproposition in one brief sentence in a footnote to its Deci-sion. Fortunately, guidance as to the Board's meaning maybe had from the brief and the reply brief that the Boardfiled with the United States Court of Appeals for the SixthCircuit, Docket No, 78 1207, on application for enforce-ment of its order in the la-Z-Bov Tennessee case. On page20 of the Board's brief is the explanation:In any event, as the Board concluded (A. 690. fn. I),(Member Murphy dissenting), the Company's refusalto hire Hensley was a continuing violation of the Act.See N.L.R.B. v. lhritton Engineering ('o., 340 F.2d281. 285 (C.A. 5. 1965)., cert. denied 382 U.S. 815. Kel-ley apparently treated Hensley's application as a con-tinuing one but purposely bypassed him when new em-ployees were taken on (A. 688). Under thecircumstances, the Board could reasonably concludethat the Company violated Section 8(a)(3) and (I ) eachtime it bypassed Hensley and hired another employeein September and October 1976. The Board deferred tosubsequent compliance proceedings determination ofthe exact date of the unlawful refusal to rehire (A. 690,fn. 1).'I local Iodge %;, 1424. International A.sociatln of ftachnisL,. 4FL.('10 /Br an Manulaaiturng fCmpam' ..s I. R, B, 362 S 41 1. 423 19601.'° But see Internationail Union. United Automohile. 4rospace and Agricul-tural Implement Workers of America. A FI (10 Aerospace Corporation vN.LR.B. 363 F.2d 702. 706 (D.(.Cir. 1966). "ITIhe continuing iolationtheory .has been limited largely to situations involsing the applicatons ofunion-securilt agreements which are prospective in nullre and unlavtul perse." Bosen Produclt Corporaion, 113 NLRB 731. 732 (1955" See Pennwoven. Inc .94 NLRB 175. 191 (1951 ). modified 194 1: 2d 521(3d ('ir. 1952): V LR B .lcC(readsv Sons, In,'. supra, v 1. R B Baslclire Prsduct, In , supral, I. R B v Auto 'Warehourers. In, 571 F: 2d 860.865 (5th ('ir 1978)551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its reply brief in La-Z-Boy Tennessee the Board statesfurther:Contrary to the Company's contention (Br. 12-13),the Board's application of the continuing violation the-ory in the instant case is fully consistent with the deci-sions of the Third Circuit in N.L.R.B. v. Pennwoven.194 F.2d 521 [1952], and of this Court in N. L.R.B. v.Basic Wire Products, Inc., 516 F.2d 261 (1975), andN.L.R.B. v. McCready and Sons, Inc., 482 F.2d 872(1973).Thus, as explained in its briefs, in La-Z-Boy Tennesseethe Board found that within the 10(b) period the company.first, had hired new employees to fill vacancies for whichthe discriminatee Hensley was qualified and, second, hadbypassed Hensley when it filled those positions. As theBoard explicitly stated, in La-Z-Boy Tennessee it was notarticulating a new theory but was applying the establishedprinciple reflected by the Pennwoven, Basic Wire, andMcCready cases,"5which is simply that where there is proofthat an employer unlawfully has refused to hire an appli-cant for employment within the 10(b) period the statutedoes not bar the complaint because the employer previouslyhas decided not to hire the same employee at a time whichantedated by more than 6 months the applicable unfair la-bor practices charge.,9As a fallback position, General Counsel urges that thefacts herein are within the established principle that a con-sidered rejection of an applicant for employment within the10(b) period if for an unlawful reason is a violation of theAct even though the applicant previously has been rejectedfor employment outside the 10(b) period. According toGeneral Counsel, "Respondent's defense, that the Hall sis-ters' applications were not actively considered during the10(b) period, is frivolous, ill conceived. and not supportedby the totality of the record evidence." He advances threegrounds for this assertion: "First and foremost, it is appar-ent that Respondent does not, and never has, consistentlymaintained an effective policy of keeping employment ap-plications active for only six months." However, GeneralCounsel proved only one deviation for the 6-month policy.tln Textile Machine Works, Inc., 105 NLRB 618. 630 (1953). enfd. 214F.2d 929 (3d Cir. 1954), the Board specifically pointed out that it does nottreat an unlawful discrimination "like a continuing tort" and that it did notdo so in its Pennwoven decision, 94 NLRB 175 (1951), enfd. as modified 194F.2d 521 (3d Cir. 1952).Conceptual difficulties seem to arise in distinguishing the case of re-peated unlawful refusals to hire an applicant for a job from a refusal toreinstate an employee who has been discriminatorily discharged or who pre-viously has been unlawfully denied reinstatement. The distinction betweenthese cases is well expressed by the court in N.L. R B v. 4cCready & Sons.Inc., 482 F.2d 872. 874 (1973) by the following language: "This situation[repeated refusals to hire an applicant for employment] is to be distinguished,however, from one where the charge is based on the employer's refusal torehire an employee discriminatorily discharged from employment. The con-tinuing obligation doctrine has not been applied to allow complaints basedon charges brought more than six months after the discharge but within sixmonths of a refusal to rehire, since the illegality of such refusals derives fromthe illegality of the inital discharge." The distinction is further clarified bythe same court in N.L.R.B. v. Basic Wire Products, Inc.. 516 F.2d 261. 267(6th Cir. 1975). where the court points out that "[in the refusal to rehiresituation, the basis of the complaint is the company's motive in firing theemployees, not the company's continuing obligation to hire without discrimi-nation." For an exposition of the concept of continuing obligation to hirewithout discrimination. see Penni.oven, Inc.. 94 NLRB 175, 191 (1951).and, for reasons stated above, I find, contrary to GeneralCounsel, that the evidence adduced by Respondent that itmaintained a policy whereunder applications are consid-ered active for only 6 months has not been rebutted. Thesecond argument advanced by General Counsel is that in aprehearing affidavit Quillen averred, "It is my honest opin-ion that both Mrs. Bentley and Mrs. Collins are not the bestavailable and this is the only reason I have not hired themor ill not hire them." [Emphasis supplied.] General Counselcontends that the phrase "or will not hire them" in Quillen'saffidavit establishes that their applications were later recon-sidered and rejected. I disagree with General Counsel. Quil-len specifically testified that he did not reconsider the appli-cations of the Complainants, and the phrase "or will nothire them" extracted from his affidavit does not mean thathe was averring that he had considered their applicationsmore than once, but just the opposite, that he was so firmlyconvinced that they were unsatisfactory that at the first re-view of their applications, he knew he would not then or atany time in the future hire them. The third argument ad-vanced by General Counsel is that because Quillen knewthat Collins and Bentley had filed sex discriminationcharges, he understood that they had a continuing interestin obtaining employment with Respondent. The fact thatQuillen may have been aware of the Complainants' con-tinuing desire for employment with Respondent does notprove that in filling vacancies as they arose, Quillen gaveconsideration to their applications for employment. Con-trary to General Counsel, I find that he had not establishedby a preponderance of the evidence that at any time sinceMay 23, 1977, Respondent considered or reviewed the ap-plications for employment of any of the Complainants andrejected them for employment.In these cases the evidence is that prior to May 23, 1977,Respondent decided for unlawful reasons that it would nothire each of the Complainants. General Counsel has notproved by a preponderance of the evidence that any similardecision was made by Respondent on or after May 23.1977, within the 10(b) period. Accordingly, I find that theseproceedings are time barred, and I shall recommend thatthe complaint herein be dismissed.CON(I.L SION OF LAWThe unfair labor practices alleged in the complaint inthese proceedings occurred more than 6 months prior to thefiling of the initial charge with the Board in these proceed-ings.Upon the basis of the foregoing findings of fact, conclu-sion of law, and the entire record in these proceedings. andpursuant to Section 10(c) of the Act. I hereb) issue thefollowing:ORDER20The complaint herein is dismissed in its entirety.2O In the event no exceptions are filed as provided by Sec. 102.46 o theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations be, adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived fr all purposes.552